Per Curiam. The appellants, Terrance and Tamagum Antonio Robinson, advise this court that the original record and exhibits cannot be located. They move this court to permit a copy of the trial transcript to be substituted for the original.  Because this is a criminal case, we direct the Supreme Court Clerk to accept the substituted copy of the trial transcript as of the time when all of the attorneys of record certify to the Clerk, by affidavit, that the copy of the trial transcript is true, accurate, and complete. Cf. Mitchell v. State, 345 Ark. 359, 45 S.W.3d 846 (2001) (per curiam). We further direct that all attorneys of record reconstruct the record, including trial exhibits if necessary in accordance with our Appellate Rules, and certify in the same affidavit that the record is full, accurate, and complete. See Ark. R. App. P. — Civ. 6(d); Ark. R. App. P. — Crim. 4(a). Should all of the attorneys of record not make this certification by affidavit, the substituted record will not be accepted.